Case 6:17-cv-00045-RSB-BWC Document 63 Filed 05/12/20 Page 1 of1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

XAVIER DANIELS,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 9:17-cv-45

WARDEN MARTY ALLEN, et al., in their
individual capacities,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that, in accordance with this Court's Order dated April 29, 2020, adopting the Report and

Recommendation of the U.S. Magistrate Judge as the opinion of this Court and granting Defendant's
Motion to Dismiss, judgment is entered dismissing Plaintiff's Complaint without prejudice and

denying Plaintiff in forma pauperis status on appeal. This case stands closed.

 

 

 

 

Approved by:
May 12, 2020 John E. Triplett, Acting Clerk
Date Clerk

 

(By) Deputy Clerk

GAS Rev 10/1/03
